IN THE COURT OF APPEALS OF IOWA

                                  No. 15-0782
                              Filed June 15, 2016


THEODORE PATRICK WRIGHT,
    Plaintiff-Appellant,

vs.

STATE OF IOWA and
DEPARTMENT OF PUBLIC SAFETY,
     Defendants-Appellees.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Paul D. Scott, Judge.



      Plaintiff appeals the district court’s grant of summary judgment to

defendants on his claim of breach of an employment contract. AFFIRMED.




      Kenneth R. Munro of Munro Law Office, P.C., Urbandale, for appellant.

      Thomas J. Miller, Attorney General, and Jeffrey C. Peterzalek and

Matthew Oetker, Assistant Attorneys General, for appellees.




      Considered by Tabor, P.J., and Bower and McDonald, JJ.
                                          2


BOWER, Judge.

       Plaintiff Theodore Wright appeals the district court’s grant of summary

judgment to the State of Iowa and the Iowa Department of Public Safety (DPS)

on his claim of breach of an employment contract. Wright made the decision not

to appeal the disciplinary action against him to the Employment Appeal Board

(EAB). Because Wright failed to exhaust administrative remedies, the district

court was deprived of authority to hear the case. We affirm the district court

decision granting summary judgment.

       I.     Background Facts & Proceedings

       Wright began working for the DPS in 1992, and eventually attained the

rank of sergeant. During 2011 he was serving as the staff inspection coordinator

and property evidence manager in the Professional Standards Bureau of the

DPS.    Wright’s supervisors were concerned about his job performance and

conducted an investigation. Wright wrote a formal letter of resignation on June

22, 2011, but did not give it to anyone at that time.

       On July 7, 2011,1 Wright received notice he had failed to follow the DPS

rules and “Effective Friday, July 8, 2011, you shall be demoted from the rank of

Sergeant to the rank of Trooper III.” The notice also stated, “You have the right

to appeal this action. A copy of this notice will be filed with the Employment

Appeal Board as the statement of charges set forth in [Iowa Code] section 80.15

[(2011)]. Pursuant to the Board’s rules, you have 30 days to file an appeal with

the Board.”   A copy of the notice was sent to the EAB. Wright testified he


1
    The document is dated June 7, 2011. Wright signed the document to show he
received it on July 7, 2011.
                                            3


delivered his letter of resignation on July 8, 2011. Wright did not appeal to the

EAB.

       On January 13, 2014, Wright filed an action against the State and the DPS

(collectively referred to as the State) claiming he was constructively discharged

from the DPS, his discharge was in retaliation for a complaint he made against

his supervisor, and the DPS had not followed its own procedures by demoting

him.2 The State filed a motion for summary judgment, asserting (1) the facts and

the law did not support a claim of wrongful discharge in violation of public policy, 3

(2) the facts and the law did not support a claim under a unilateral contract

theory, and (3) Wright’s claims were untimely under Iowa Code chapter 669.

Wright resisted the motion, claiming the State had not followed the statutory

requirements of section 80.15.

       The district court entered a ruling on the motion for summary judgment on

April 30, 2015. The court did not make a determination of whether Wright was an

at-will employee, but determined even if he was an at-will employee, he could not

show he had been discharged in violation of public policy.              The court found

Wright could not seek relief under section 80.15 because he did not file an

appeal with the Iowa Department of Inspections and Appeals (DIA), and the court

concluded he failed to exhaust administrative remedies.              The court granted

summary judgment to the State. Wright appeals.




2
    Wright filed a claim with the State Appeal Board, pursuant to Iowa Code section
669.5, and the State Appeal Board made a final disposition of the claim.
3
   The State previously raised this claim in a motion to dismiss. The district court denied
the motion. The Iowa Supreme Court denied the State’s application for interlocutory
appeal of the district court’s order.
                                       4


      II.    Standard of Review

      Our review of a district court decision granting summary judgment is for

the correction of errors at law. United Suppliers, Inc. v. Hanson, 876 N.W.2d
765, 772 (Iowa 2016).     “Summary judgment is appropriate when there is no

genuine issue of material fact and the moving party is entitled to judgment as a

matter of law.” Id.; see also Iowa R. Civ. P. 1.981(3). “We view the facts in the

light most favorable to the nonmoving party.” Barker v. Capotosto, 875 N.W.2d
157, 161 (Iowa 2016).

      III.   Discussion

      Section 80.15 provides:

      After the twelve months’ service, a peace officer of the department
      [of public safety], who was appointed after having passed the
      examinations, is not subject to dismissal, suspension, disciplinary
      demotion, or other disciplinary action resulting in the loss of pay
      unless charges have been filed with the department of inspections
      and appeals and a hearing held by the employment appeal board
      created by section 10A.601, if requested by the peace officer, at
      which the peace officer has an opportunity to present a defense to
      the charges. The decision of the appeal board is final, subject to
      the right of judicial review in accordance with the terms of the Iowa
      administrative procedure Act, chapter 17A.

      Iowa Administrative Code rule 486-6.1 provides:

              (1) Form and time of appeal. The department of public
      safety shall file with the employment appeal board notice of intent
      to dismiss a member of the department, including capitol security
      officers covered under Iowa Code section 80.15. The notice of
      intent to dismiss shall become final unless within 30 days a request
      (hereafter called an appeal) to appear and defend the charges is
      filed by the person named.
              ....
              (5) Hearings. The hearing shall be conducted by a quorum
      of the appeal board or an administrative law judge designated by
      the appeal board. A quorum of the appeal board shall consist of
      two members of the board.
                                          5

               (6) Decisions. The decision of the appeal board shall be by
       majority vote. The decision shall be a final decision unless a
       petition for judicial review is filed within 30 days of the date of the
       decision in the appropriate district court.

       On appeal, Wright claims the district court erred by finding he had failed to

exhaust his administrative remedies. He states there is no administrative remedy

in section 80.15 for the claimed wrong in this case. Wright states the DPS failed

to follow the statutory requirements of section 80.15, which should have

permitted him a hearing before disciplinary action was taken. He claims section

80.15 does not provide the right to a hearing after disciplinary action.

       The failure to exhaust administrative remedies deprives a court of

authority to hear a case. Ghost Player, L.L.C. v. State, 860 N.W.2d 323, 325

(Iowa 2015).    In order for the rule requiring the exhaustion of administrative

remedies to apply, “an adequate administrative remedy must exist for the

claimed wrong, and the governing statutes must expressly or impliedly require

the remedy to be exhausted before allowing judicial review.” Riley v. Boxa, 542
N.W.2d 519, 521 (Iowa 1996).          There is an exception to the exhaustion

requirement “when the administrative remedy is inadequate or its pursuit would

be fruitless.” Id. “The futility exception is concerned with the adequacy of the

remedy, not a perceived predisposition of the decision maker.” North River Ins.

Co. v. Iowa Div. of Ins., 501 N.W.2d 542, 546 (Iowa 1993).

       Section 80.15 may be considered a special rule governing the discipline

and dismissal of most public employees who are members of the DPS. See

Worthington v. Kenkel, 684 N.W.2d 228, 231 (Iowa 2004). Under section 80.15,

a peace officer employed by the DPS may not be subject to dismissal,
                                         6


suspension, disciplinary demotion, or other disciplinary action resulting in a loss

of pay unless the DPS filed charges with the DIA. See id.; see also Iowa Admin.

Code r. 486-6.1(1) (providing notice of intent to dismiss a member of DPS must

be filed with the EAB). In the present case, DPS sent a copy of the notice of

demotion to the EAB on July 8, 2011.4 The notice informed Wright he had thirty

days to file an appeal with the EAB.

       A peace officer may request a hearing before the EAB in order to present

a defense to charges, which may result in disciplinary action.          Iowa Code

§ 80.15. A request for a hearing, also called an appeal, must be filed within thirty

days after the notice of intent to dismiss has been filed with the EAB. Iowa

Admin. Code r. 486-6.1(1), (2). After the thirty-day period has passed, the notice

of intent to dismiss becomes final. Id. r. 486-6.1(1). In the present case, Wright

could have filed an appeal with the EAB within thirty days after the notice of

demotion was sent to the EAB on July 8, 2011. The appeal to the EAB may be

made after the disciplinary action takes effect.      See Hedlund v. State, 875
N.W.2d 720, 722 (Iowa 2016) (finding the employee filed an appeal of the

termination notice with the EAB pursuant to section 80.15 after he was

discharged). The final decision of the EAB may be challenged in a petition for

judicial review. Iowa Code § 80.15; Iowa Admin. Code r. 486-6.1(6).

       Section 80.15 provided an administrative remedy to Wright, and there is

nothing in the record to show this remedy was inadequate. We find no error in

the district court’s determination there was an adequate administrative remedy


4
  The Employment Appeal Board was created within the Department of Inspections and
Appeals. Iowa Code § 10A.601.
                                        7

for the claimed wrong. See Riley, 542 N.W.2d at 521. Additionally, section

80.15 and rule 486-6.1(6) require the administrative remedy to be exhausted

before allowing judicial review. See id. Since these requirements have not been

met, the doctrine of exhaustion of administrative remedies applies in this case.

See id.

      Wright made the decision not to appeal the disciplinary action to the EAB.

Because Wright failed to exhaust administrative remedies, the district court was

deprived of authority to hear the case. See Ghost Player, 860 N.W.2d at 325.

We affirm the district court decision granting summary judgment to the State.

      AFFIRMED.